



EXHIBIT 10.2


SERVICENOW, INC.
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
This Amendment No. 2 to Employment Agreement (the “Amendment”) is made as of
August 8, 2017 by and between ServiceNow, Inc., a Delaware corporation (the
“Company”), and Michael P. Scarpelli (“Executive”) and reinstates and amends
that certain Employment Agreement dated as of May 12, 2011 by and between
Executive and Company (as amended on August 15, 2014, the “Agreement”).
In consideration of the mutual promises, agreements and provisions contained in
this Amendment, the Parties hereby agree as follows:


1.
Reinstatement. The Agreement is hereby reinstated in its entirety as amended by
this Agreement.



2.
Term. The first sentence of Section 1.2 of the Agreement is hereby amended and
restated in its entirety to read as follows:

“1.2    Term. The term of this Agreement shall begin on the Effective Date and
shall continue until August 15, 2020, unless terminated earlier pursuant to
Section 4 herein (the “Term”).”


3.
Effectiveness. This Amendment shall become effective as of the date first set
forth above upon the execution hereof by the Company and Executive.



4.
Counterparts. This Amendment may be signed in counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed one and
the same document.



5.
Governing Law. The internal substantive laws, but not the choice of law rules,
of California shall govern this Amendment.



6.
Effect of Amendment. Except as expressly modified by this Amendment, the
Agreement shall remain unmodified and in full force and effect.



[Signature Page Follows]





































--------------------------------------------------------------------------------







The parties have executed this Amendment as of the date first set forth above.




SERVICENOW, INC.




/s/ John J. Donahoe                    
John J. Donahoe
President and Chief Executive Officer




EXECUTIVE




/s/ Michael P. Scarpelli                    
Michael P. Scarpelli









